Citation Nr: 0724627	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder 
manifested by epidermal cysts, to include as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1970, 
to include service in Vietnam from October 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, denying the veteran's claim 
of entitlement to service connection for epidermal cysts.  
Pursuant to his request for a hearing, the veteran was 
afforded a hearing before the Board, sitting at the RO, in 
July 2006.  A transcript of that proceeding is of record.  
Additional documentary evidence was submitted by the veteran 
at the time of that hearing and subsequently, and each 
submission was accompanied by a written waiver for the RO's 
initial review of the evidence presented.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

It is the veteran's principal argument that he has a skin 
disorder, manifested by cystic lesions over several body 
areas, that is the result of his inservice exposure to one or 
more herbicide agents.  In oral and written testimony, the 
veteran indicates that he had no skin problems prior to 
service, that he was exposed to Agent Orange while serving in 
Vietnam, and that he first noticed his skin cysts at about 12 
to 18 months following his discharge from service.  

Service department records clearly denote that the veteran 
served in Vietnam, thus it is presumed that he was exposed to 
herbicidal agents while on active duty.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2006).  Medical evidence 
currently on file denotes various clinical impressions with 
respect to the veteran's skin cysts, including epidermal 
cysts, cystic acne, and sebaceous cysts, among others, but no 
clear etiology therefor.  The record does not otherwise 
indicate whether the veteran's skin disorder is one, such as 
chloracne, other acneform disease consistent with chloracne, 
or porphyria cutanea tarda, for which there exists a 
presumption of service connection due to herbicide agents.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

Notice is taken that a VA medical examination in October 2002 
yielded a diagnosis of epidermal cysts, some infected, and an 
opinion that the veteran's cysts "have been described with 
Agent Orange, though more typically acne cysts without 
walls".  Biopsied scrapings taken from the right lower back 
were noted to identify a cystic wall upon incision and such 
materials were sent for pathological review, the results of 
which are not included with the report of the VA medical 
examination or elsewhere in the record.  Further development 
is deemed necessary to secure past and current pathological 
studies involving the veteran's skin cysts and to obtain a 
medical opinion as to their nature and linkage, if any, to 
his period of military service, including herbicide exposure 
therein.  38 C.F.R. § 3.159(c)(1)(2)(4) (2006). 

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for service connection for 
epidermal cysts, to include as due to 
herbicide exposure.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other Federal records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder, including but not limited 
to the complete results of VA 
pathological studies undertaken in 
October 2002, June 2003, and presumably 
at other times, with respect to his 
excised skin cysts.  Once obtained, such 
records must be associated with the 
veteran's claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA skin examination by a 
dermatologist in order to ascertain the 
nature and etiology of any skin disease 
that is present, to include the veteran's 
recurrent epidermal cysts.  The claims 
folder must be provided to the examiner 
for use in the study of this case.  
Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any diagnostic 
testing deemed necessary, including 
pathological studies of any existing 
epidermal cysts, the dermatologist is 
asked to provide a medical opinion and 
supporting rationale as to the following:  

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
skin disease manifested by 
epidermal cysts is actually 
chloracne, another acneform 
disease consistent with 
chloracne, or porphyria cutanea 
tarda?

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that any skin 
disease that is currently 
present, to include recurrent 
epidermal cysts, had its onset 
in service or is otherwise 
related to any incident of his 
period of military service from 
May 1967 to May 1970, including 
his presumed exposure to 
herbicide agents?  

The dermatologist is requested to use 
less likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The dermatologist is also asked to 
provide a rationale for any opinion 
expressed.  If the question presented is 
too speculative to answer, the clinician 
should so indicate.

4.  Lastly, the RO/AMC must readjudicate 
the veteran's original claim for 
entitlement to service connection for a 
skin disease manifested by epidermal 
cysts, based on all pertinent evidence 
and all governing legal criteria.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
outlining in detail the adjudicatory 
actions taken in connection with this 
remand.  Included therein must be 
citation to all relevant evidence and all 
controlling law and regulations.  An 
appropriate period of time to respond 
should also then be provided.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

